MEMORANDUM**
Nune Stepan Zargaryan and her son, citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion as untimely because it was not filed until March 7, 2005, more than six months after the BIA issued its final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (requiring that motions to reopen be filed within 90 days of the entry of a final administrative order of removal). The fact that Zargaryan’s marital status did not change until February 7, 2005 did not excuse the late filing of petitioners’ motion to reopen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.